Title: To George Washington from John Claypoole, 4 September 1790
From: Claypoole, John
To: Washington, George



Sir
[Philadelphia] The 4th of Septr 1790

I intreat your pardon for taking this method of presenting my petition, as I had not an opp’y, of sending it in the usual way.
I make bold to inclose the opinion of some of my fellow cittizens with respect to my Qualifications as an officer in aid of the Customs.
wishing not to intrude on your time, I have only to promise, that should you be pleas’d to appoint me, I shall exert my best abilities in a faithfull discharge of the duties of that appointment. I take the liberty to subscribe myself with every Sentiment of respect Your huml. Servt

John Claypoole


P.S. If it should please you to order me to your presence before you leave this Citty, or send an answer I live 3 doors above the Citty Tavern.

